 Case20-02089-GLT
Case  20-02094-GLT Doc
                     Doc6260-1   Filed
                             Filed     09/04/20
                                   09/08/20      Entered
                                              Entered     09/04/20
                                                      09/08/20     15:21:48
                                                               13:13:03   DescDesc
                                                                               Main
                          Proposed
                            Document Order Page
                                             Page  13
                                                1 of of 3            FILED
                                                                     9/8/20 9:17 am
                                                                     CLERK
                                                                     U.S. BANKRUPTCY
                IN THE UNITED STATES BANKRUPTCY COURT                COURT - :'3$
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                              ) Case No. 20-21595-GLT
                                    )
Majestic Hills, LLC,                ) Chapter 11
                                    ) Related Dkt. No. 141
       Debtor,                      )
________________________________ )
NVR, Inc. d/b/a Ryan Homes,         )
       Plaintiff,                   ) Adv. Pro. No. 20-2084-GLT
v.                                  )
Majestic Hills, LLC, et al.,        ) Related Dkt. No. 271
       Defendants,                  )
________________________________ )
Douglas E. Grimes and               )
Suzanne M. Grimes,                  ) Adv. Pro. No. 20-2088-GLT
       Plaintiffs,                  )
v.                                  ) 5HODWHG'NW1R
Majestic Hills, LLC, et al.,        )
       Defendants,                  )
________________________________ )
Christopher Phillips and            )
Elizabeth Phillips,                 ) Adv. Pro. No. 20-2089-GLT
       Plaintiffs,                  )
v.                                  )
Majestic Hills, LLC, et al.,        )   5HODWHG'NW1R
       Defendants,                  )
________________________________ )
Christopher Phillips and            )
Elizabeth Phillips,                 ) Adv. Pro. No. 20-2090-GLT
       Plaintiffs,                  )
v.                                  )
NVR, Inc. d/b/a Ryan Homes, et al., )   5HODWHG'NW1R
       Defendants,                  )
________________________________ )
Jeanne Hecht,                       )
       Plaintiff,                   ) Adv. Pro. No. 20-2091-GLT
v.                                  )
Majestic Hills, LLC, et al.,        )
                                          5HODWHG'NW1R
       Defendants,                  )
________________________________ )
 Case20-02089-GLT
Case  20-02094-GLT Doc
                    Doc6260-1   Filed
                            Filed     09/04/20
                                  09/08/20      Entered
                                             Entered     09/04/20
                                                     09/08/20     15:21:48
                                                              13:13:03      Desc
                                                                         Desc Main
                         Proposed
                           Document Order Page
                                            Page  23
                                               2 of of 3


Jeffrey Swarek and                  )
Christine Swarek,                   ) Adv. Pro. No. 20-2092-GLT
       Plaintiffs,                  )
v.                                  )
Majestic Hills, LLC, et al.,        ) 5HODWHG'NW1R
       Defendants,                  )
________________________________ )
Brian Sanders, Jessica Sanders,     )
Rajiv Bhatt, and Namrata Bhatt,     ) Adv. Pro. No. 20-2093-GLT
v.                                  )
NVR, Inc. d/b/a Ryan Homes, et al., )
                                        5HODWHG'NW1R
       Defendants,                  )
________________________________ )
North Strabane Township,            )
       Plaintiff,                   ) Adv. Pro. No. 20-2094-GLT
v.                                  )
Majestic Hills, LLC, et al.,        ) Related Dkt. No. 60
       Defendants,                  )
________________________________ )

                                       ORDER


      AND NOW, this 8th day of September, 2020, upon consideration of the expedited

motion to schedule a status conference, and finding that just cause exists for the relief

requested, and finding that the Movant would be harmed if the relief requested is not

granted on an expedited basis, and finding that the need for a status conference has not

been caused by any lack of due diligence on the part of any party and the relief sought is

being brought solely by circumstances beyond the parties control, it is hereby ORDERED,

ADJUDGED, and DECREED that:

      1.     The Motion is GRANTED.

      2.     A telephonic Status Conference shall be held on September 11,, 2020 at

1:30 pm. All counsel and parties-in-interest who intend to participate in the hearing must

register with CourtCall no later than twenty-four(24) hours prior to the scheduled hearing
              1.    The need for any party to disclose financial information for the
and shall comply with Judge Taddonio's telephonic procedures.
purpose of this mediation.
 Case20-02089-GLT
Case  20-02094-GLT Doc
                    Doc6260-1   Filed
                            Filed     09/04/20
                                  09/08/20      Entered
                                             Entered     09/04/20
                                                     09/08/20     15:21:48
                                                              13:13:03      Desc
                                                                         Desc Main
                         Proposed
                           Document Order Page
                                            Page  33
                                               3 of of 3

            3.   On or before September 10, 2020 by 4:00 pm, Responses to the Motion shall be filed
               2.      Whether the proposed mediation is to be held in person or via Zoom.
 with the Clerk of the Bankruptcy Court and served on the parties in interest.
                                                      By the Court,
            4.   Movant shall serve a copy of this completed Scheduling Order and the Motion by

 U.S. Mail and, (a) hand delivery or (b) fax or (c) email (separate from CM/ECF) on the Respondents,
                                                      ____________________________
 Trustee, Debtor, all secured creditors whose interestsHonorable
                                                        may be affected  by theL.relief
                                                                     Gregory            requested, U.S.
                                                                                   Taddonio
                                                      United States Bankruptcy Judge
 Trustee and counsel for any committee. In the absence of a committee, the Movant shall serve the 20

 largest unsecured creditors. Movant shall immediately file a certificate of service indicating such

 service.

            5.   All parties shall be prepared to discuss the following issues:

                 (a)    The need for any party to disclose financial information for the purpose of

                        mediation.

                 (b)    Whether the proposed mediation is to be held in person or via Zoom.




 Dated: 9/8/20                                            ______
                                                              _ __________________
                                                                                _ _____
                                                                                     ____
                                                                                        _ ____________
                                                         ______________________________________
                                                          REGORY
                                                         GREGORY    Y L.L. TADDONIO      O
                                                          NITED STATES BANKRUPTCY COURT
                                                         UNITED                                  COUR
